Citation Nr: 0627305	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  99-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis 
of the left foot, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for plantar fasciitis 
of the right foot, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
bilateral plantar fasciitis.  Following a personal hearing 
before a hearing officer at the RO (DRO) in December 1999, 
the hearing officer, by a January 2000 rating decision, 
increased the rating for plantar fasciitis to 10 percent 
disabling for each foot, effective November 1998.

By rating decision of January 2003, the rating for the 
veteran's plantar fasciitis of the left foot was increased 
from 10 percent to 20 percent, effective November 1998.  In 
May 2003, the Board remanded this claim for further 
development, including affording the veteran a new 
examination.  In an August 2005 rating decision, the RO 
increased the right foot rating from 10 to 20 percent, also 
effective November 1998.  As such, the feet are each 
separately rated at 20 percent disabling. 


FINDINGS OF FACT

1.  Resolving benefit of the doubt, the veteran's pes planus 
is related to active duty service. 

2.  The veteran's service-connected bilateral plantar 
fasciitis with pes planus is manifested by moderately severe 
symptoms of limitation of dorsiflexion, tenderness around the 
plantar fascia, mild pes planus with the need for a cane and 
shoe insert for support; there is full range of plantar 
flexion and x-ray reports are otherwise unremarkable.  


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating for 
plantar fasciitis, left foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2005).

2.  The criteria for an increased disabilty rating for 
plantar fasciitis, right foot, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2005).

3.  The criteria for a separate 10 percent evaluation, but no 
higher, for neurological manifestations of the service-
connected plantar fasciitis, left foot, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 8525 (2005).

4.  The criteria for a separate 10 percent evaluation for 
neurological manifestations of the service-connected plantar 
fasciitis, right foot, have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 8525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made many years prior to the 
enactment of 38 U.S.C.A. § 5103(a) and therefore, it was not 
possible to provide proper notification before initial 
adjudication.  Following the Board remand, the veteran 
received proper notice of his increased rating claims in an 
April 2004 letter.  The April 2004 letter met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with a summary 
of the evidence, and specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was asked to submit any 
evidence in his possession.  No other evidence was identified 
or submitted by the veteran.  The veteran was also provided 
notice of applicable laws and regulations, and a discussion 
of the facts of the case, and the basis for denial in a 
February 2006 supplemental statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The April 2004 letter 
did not include adequate notice of an affective date for the 
increased evaluation claims on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran has not raised or appealed any issue involving 
earlier effective date for his increased evaluation claims.  
The Board will otherwise not comment on any potential 
effective date claim as it does not have jurisdiction over 
such claims at this time.   
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, VA medical 
records, VA examination reports, statements and testimony 
from the veteran, and submitted evidence from the veteran, 
including duplicate copies of his service medical records, VA 
medical records, and an web article about plantar fasciitis.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.



II.  Pes Planus

Before evaluating the veteran's increased rating claim, the 
Board requested in the October 2003 remand for a medical 
opinion as to whether the veteran's bilateral pes planus was 
related to service or his bilateral plantar fasciitis.  Two 
VA medical opinions were given following the remand:  VA 
examination report dated in May 2004 and VA examination 
report dated in May 2005.  

The May 2004 VA examiner indicated that it was at least as 
likely as not that the veteran's bilateral pes planus 
developed while in active duty.  In contrast, the May 2005 VA 
examiner reported opined that the bilateral pes planus has 
nothing to do with active duty.  Both examiner's opinions are 
competent as both were based on evaluation of the veteran and 
review of the record.  Resolving doubt in the veteran's 
favor, the Board finds that the veteran's pes planus is 
related to service.  

Despite finding that the veteran's pes planus symptoms should 
be factored into his disability rating, the United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).    

III.  Disability Evaluation

As noted above, service-connected plantar fasciitis with pes 
planus is currently rated as 20 percent for each foot.  The 
veteran contends that he is entitled to a higher disability 
rating for both feet.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West Supp 2005).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).   

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.

In this case, the disability involves the musculoskeletal 
system.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

According to 38 C.F.R. § 4.59, painful motion is an important 
factor of disability with any form of arthritis, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints. Muscle spasm will greatly assist the identification.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 Vet. App. 417 
(1995).

For the feet, normal dorsiflexion of the ankle is to 20 
degrees, while normal plantar flexion is to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
bilateral plantar fasciitis with pes planus.  For this 
reason, the RO evaluated the veteran's service-connected 
disabilities by analogy under Diagnostic Code 5284.  
Diagnostic Code 5284  addresses other foot injuries.  38 
C.F.R. § 4.71a.  The Board will consider whether the veteran 
can receive a higher rating under this diagnostic code, as 
well as any other potentially applicable diagnostic codes.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate impairment.  A 20 percent rating is assigned for 
moderately severe impairment, and a maximum rating of 30 
percent is assigned for severe impairment.  Therefore, for a 
higher rating under Diagnostic Code 5284, there must be 
evidence of severe impairment of the foot.  Id.  

In support of his claim, the testified before the undersigned 
Judge that he wears prosthetics for his feet.  He has had 
injections in his feet, and wears insert soles.  (T. 5).  His 
bilateral plantar fasciitis also limits his activities.  He 
uses a cane to ambulate.  (T. 6).  When he does not use a 
cane, he can only stand for 15 to 16 minutes before having 
problems.  (T. 7).  With a cane, he feels numbness in his 
feet while ambulating.  (T. 7).  He takes medication for 
pain.  The veteran also testified that he was told by VA 
physicians that he has nerve damage to his feet.  (T. 18).  
At his hearing before a DRO in December 1999, the veteran 
also testified that he feels pain in his feet approximately 
three to four times a day.  (T. 4).  

Upon review, the veteran was underwent multiple examinations.  
VA examination report dated in January 1999 indicated that 
the veteran complained of chronic pain in the bottom of his 
feet for about eight years, mostly during prolonged standing.   
Examination revealed normal posture and gait with no 
deformity or tenderness of the feet.  In the lower 
extremities there was clear evidence of neuropathy or 
arterial insufficiency.  The diagnosis was bilateral chronic 
foot pain, suspected plantar fasciitis.  X-ray report from 
January 1999 noted a cyst in the shaft of the right fifth 
metatarsal, otherwise, nothing shown.  

VA examination report dated in March 2002 noted range of 
motion of both ankles to 15 degrees dorsiflexion and 25 
degrees plantar flexion.  The veteran exhibited pain to 
palpation about the plantar fascia insertion to both 
calcanie.  He also exhibited palpable dorsalis pedis and 
posterior tibial pulses. 

VA examination report dated in March 2005 noted that the 
veteran was very tender to palpation at the insertion of his 
plantar fascia on his heel and along the course of the 
plantar fascia.  He had decreased sensation subjectively, 
however, he did feel light touch in all distributions of his 
foot.  He had palpable pulses at the posterior tibial and 
distal pedis distribution.  He had functioning extensor 
hallucis longus, gastrocsoleus complex and tibialis anterior 
motor function.  Range of motion of the right ankle was 5 
degrees of dorsiflexion and 50 of plantar flexion.  Range of 
motion of the left ankle lacked 10 degrees of dorsiflexion 
even to get to neutral and was able to do plantar flexion to 
50 degrees.  The assessment was bilateral foot pain with 
plantar fasciitis and likely tarsal tunnel syndrome.  X-ray 
report dated in March 2005 showed no acute bony abnormality 
and bone cyst in the right fifth metatarsal diaphysis.  
  
VA examination report dated in May 2005 noted that according 
to the veteran, he recently fell in the shower when he had 
numbness in his feet.  He uses a cane to walk because 
extended use of his feet will become very painful around the 
heel and will have some increased numbness.  The veteran 
indicated that he had improvement of his pain over time by 
using medications, shoe inserts, injections, and physical 
therapy.  His primary limitation in activity is with walking 
and standing due to pain.  This will flare up daily and 
limits his ability to stand or walk for extended periods of 
time.  Subjectively he had not noticed significantly 
decreased range of motion or loss of motion or increased 
fatigability.  

Examination showed bilateral feet with no obvious 
deformities.  Range of motion was 5 degrees of dorsiflexion 
on the right and 50 degrees plantar flexion on the right.  
The left foot was 7 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  He was very tender around the origin of the 
plantar fascia at the calcaneus and somewhat tender on the 
medial and lateral side of the calcaneus and the posterior 
aspect of the calcaneus.  There was a decreased sensation to 
light touch, but pain sensation was intact in his foot.  
Vascular examination with pulses and capillary refill 
appeared normal.  He had functioning posterior tibialis 
tendon and peroneal tendons.  He had mild pes planus 
bilaterally.  In standing position, he had several degrees of 
valgus angulation to his heel and with double toe raise, 
which he struggled to do, his heels do lock into physiologic 
varus.  

The examiner commented that the veteran's disability was 
moderately severe for each foot.  It was opined that the 
veteran was able to rest his feet and would be able to work a 
job where he could sit and rest his feet on a regular basis.  
With a severe disability that would be harder to do.  

Upon review, the Board agrees with the most recent VA 
examiner's assessment.  It is clear that the veteran's 
bilateral feet disability most approximates a moderately 
severe impairment, as demonstrated by loss of dorsiflexion, 
use of cane, medications for pain, and tenderness at the 
plantar fasciitis.  However, the veteran's most recent motion 
tests showed full range of motion for plantar flexion, even 
when pain is considered.  Deluca, supra.  Vascular evaluation 
was normal and the veteran is able to relieve pain by 
resting.  X-ray reports dated in March 2002 and March 2005 
noted unremarkable examination without acute abnormality, 
other than calcaneal spur on the left foot and a 10 
millimeter by 4 millimeter cyst in the right fifth 
metatarsal.    Based on the objective findings upon 
undergoing multiple examinations, particularly the most 
recent VA examination report, the Board finds that the 
manifestations of plantar fasciitis does not constitute a 
severe foot disability.  As such, a 30 percent rating is not 
warranted for either foot under Diagnostic Code 5284.  

As for other diagnostic codes, the veteran testified to the 
undersigned Judge that he has neurological problems with his 
feet.  Under Diagnostic Code 8525, a 10 percent evaluation 
may be assigned for mild or moderate incomplete paralysis of 
the posterior tibial nerve.  A 20 percent evaluation requires 
severe incomplete paralysis.  A 30 percent rating requires 
complete paralysis with paralysis of all muscles of the sole 
of the foot (frequently with painful paralysis of a causalgia 
nature), an inability to flex the toes, weakened adduction, 
and impaired plantar flexion.  38 C.F.R. § 4.124a (2005). 

Upon review, the medical evidence supports the veteran's 
assertion that he has neurological symptoms associated with 
his bilateral plantar fasciitis with pes planus.  The January 
1999 VA examiner commented that there was clear evidence of 
neuropathy or arterial insufficiency in his feet.  VA 
Podiatry reports from March 2000 through September 2000 show 
complaints of numbness.  The veteran was diagnosed as having 
plantar fasciitis and neuritis secondary to varus foot 
deformity.  The veteran was prescribed sole supports.  Based 
upon the above neurological findings, a separate 10 percent 
evaluation is warranted for each foot under Diagnostic Code 
8525 for mild sympomatology.  38 C.F.R. § 4.124a.  However,  
the veteran's neurological symptoms appear to be mild.  

A June 2003 VA neurological report noted 5/5 strength 
throughout.  There was some mild decrease to pinprick in both 
toes up to the mid dorsum to the feet and mild decreased 
vibratory sensation in the toes.  However, the 
electromyogram/nerve conduction study in February 2003 was 
noted as normal.  The examiner commented that it was possible 
that the veteran did have some mild sensory nerve problems 
that would not show up on electromyogram; however, due to the 
normal findings on the rest of the examination, there was not 
anything that would cause him to have any significant 
impairment, especially with walking.  Moreover, the May 2005 
VA examiner also commented on the veteran's complaints of 
foot numbness.  The examiner stated that there were no 
neurologic findings significant enough to make an EMG change 
that would explain the veteran's neurologic type pain with 
plantar fasciitis.  As such, separate compensable evaluations 
over 10 percent for each foot are not warranted at this time.  
38 C.F.R. § 4.124a, Diagnostic Code 8525 (2005).  

Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for entitlement to an 
increased evaluation for bilateral plantar fasciitis under 
Diagnostic Code 5284.  The Rating Schedule provides the sole 
criteria for evaluating the disability and assigning 
compensation benefits, and the evidence in this case is not 
so evenly balanced so as to allow application of the benefit- 
of-the-doubt rule as required by law and VA regulation. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2005). The Board regrets that a more favorable 
determination could not be made for these claims.  However, a 
separate 10 percent evaluation, but no higher, is warranted 
for each foot under Diagnostic Code 8525.  

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's bilateral wrists and dysthymic 
disorder.  In that regard, the Board does not find that 
record reflects that the veteran's disability on appeal has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations), 
necessitated frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  The impact of his bilateral 
plantar fasciitis is adequately addressed by his current TDIU 
rating.  There has been no showing of frequent period of 
hospitalization or other facts that would otherwise have 
rendered the regular scheduler standards impracticable. In 
light of the foregoing, the Board finds that it is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for service-connected 
plantar fasciitis, left foot,  evaluated as 20 percent 
disabling, is denied. 

Entitlement to an increased rating for service-connected 
plantar fasciitis, right foot,  evaluated as 20 percent 
disabling, is denied. 

Entitlement to a separate 10 percent rating, but no higher, 
is warranted for mild, posterior tibial nerve neuropathy, 
left foot, is warranted.   

Entitlement to a separate 10 percent rating, but no higher, 
is warranted for mild, posterior tibial nerve neuropathy, 
right foot, is warranted.   



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


